Upon reargument, it appears that readjustment and allowance of interest charges between the parties in conformity with the decision of this court show that there was no money due plaintiff from defendant. The judgment appealed from is, therefore, reversed upon the law and the facts, with costs to the appellant, and judgment unanimously directed dismissing the complaint upon the merits, with costs, with appropriate reversal and modification of the findings made by the referee and new findings by this court in accordance with its decision of February 27, 1920, and opinion filed. [See 190 App. Div. 750.] Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concur. Settle order upon notice. [See ante, p. 915.]